DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Interview
An examiner interview was held on 1/18/2022 (see attached interview summary form, PTO-413). The examiner agreed to withdraw the rejection under §112(a) (enablement) and issue a Notice of Allowability.

Reasons for Allowance
Claims 1-5, 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
After further reconsideration, the rejection of claims 1-5 and 7-16 under §112(a) for failing to comply with the enablement requirement is withdrawn for the following reasons:
In the enablement rejection, the main or primary concern was whether the claimed blowing unit1 would blow away or sweep away the plasma plume in such a manner that the plasma plume (and spectrum thereof) would not be adequately measurable by the spectrum reading unit; or, from another point of view, whether the ordinarily skilled artisan could have configured the blowing unit to adapt the flow such to see Final Rejection dated 8/9/2021).
Applicant’s arguments provided in the attached interview agenda have been considered. Further, additional evidence is cited: Son et al., “Application of Pulsed Buffer Gas Jets for the Signal Enhancement of Laser-Induced Breakdown Spectroscopy” Applied Spectroscopy, Vol. 64, Issue no. 11, pages 1289-1297, November 2010.
Son et al. describe an experimental setup for testing the effects a pulsed buffer gas jet on laser-induced breakdown spectroscopy (LIBS); see Fig. 1 below.

    PNG
    media_image1.png
    726
    677
    media_image1.png
    Greyscale

Regarding the buffer gas jet in the experimental setup, Son et al. teach: “The buffer gas jet was injected, perpendicular to the direction of laser propagation, above the sample surface, through a pulsed nozzle with a 500-μm-diameter orifice. The argon backing pressure was regulated to ~0.5 MPa. The signal enhancement in the argon gas jet was not very sensitive to variation of the argon backing pressure in the range between 0.1 and 0.7 MPa. Below the argon backing pressure of 0.1 MPa, the LIBS signal intensity decreases gradually to that in air as the backing pressure is lowered. The laser pulse (time duration, Δtlaser ~8 ns), gas pulse (Δtgas = 3 ms), and ICCD gate (Δtgate = 1 μs) were synchronized by two digital delay generators (SRS, DG535 and DG645). The time delay between the rising edge of a gas pulse and the laser pulse was set to 1.3 ms. The ICCD gate was delayed from the laser pulse by 1 μs. The sample was mounted on a 3-axis motorized stage (Em4sys Co., resolution ~100 μm).” (page 1290, left column).
A signal enhancement factor2 (SE) was calculated from measurements taken by the LIBS setup. The SE was calculated for various positioning (varying distance and varying height) of the nozzle for the pulsed buffer gas jet, and then graphed to show the effects of the positioning of the nozzle on the SE (see Fig. 9 below). 

    PNG
    media_image2.png
    426
    646
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    616
    704
    media_image3.png
    Greyscale

a blowing unit configured for providing a gas flow, either by blowing, by suction, or by blowing and suction, in a region which, in an operating mode, contains a zone of tissue which the laser beam generating the plasma plume strikes […] the blowing unit is configured for adapting the flow such to leave the tissue free of any fluids, debris, and other elements not related to the tissue” as recited in claim 1) in such a way that the blowing unit does not detrimentally affect the ability of the spectrum reading unit to measure the spectrum of the plasma plume (such as by blowing away or sweeping away the plasma plume) by performing no more than routine experimentation such as adjusting the height and/or distance of a nozzle of the blowing unit relative to the zone of tissue where the laser beam generating the plasma strikes. Other factors to consider as part of such routine experimentation may include the effect of adjusting the delay between the rising edge of the nozzle-driving electric pulse and the laser pulse on the signal enhancement factor (i.e., the effect of targon-laser on SE; see Fig. 8(b)).

Regarding prior art: Neither Son et al. nor the prior art already of record teach or reasonably suggest, within the context of LIBS, the claimed blowing unit; namely, “a blowing unit configured for providing a gas flow, either by blowing, by suction, or by blowing and suction, in a region which, in an operating mode, contains a zone of tissue which the laser beam generating the plasma plume strikes characterized in that the blowing unit is configured for adapting the flow such to leave the tissue free of any fluids, debris, and other elements not related to the tissue” (claim 1, emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “a blowing unit configured for providing a gas flow, either by blowing, by suction, or by blowing and suction, in a region which, in an operating mode, contains a zone of tissue which the laser beam generating the plasma plume strikes […] the blowing unit is configured for adapting the flow such to leave the tissue free of any fluids, debris, and other elements not related to the tissue” (claim 1, emphasis added)
        2 “The signal enhancement factor is defined as the ratio of the emission intensity observed in the argon gas jet to that observed in open air”, page 1291, left column of Son et al.